                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BIENVENIDO RODRIGUEZ,                            )
                                                 )
              Plaintiff,                         )       Civil Action No. 16-1786
                                                 )
                      V.                         )       Magistrate Judge Maureen P. Kelly
                                                 )
REV ULLIKLEMM, LIEUTENANT                        )       Re: ECF Nos. 73, 74 and 75
BOONE, EDWARD NIEDERHAUSER, and                  )
REV KIRT ANDERSON,                               )
                                                 )
              Defendants.                        )


                                  MEMORANDUM ORDER

       Presently before the Court is Plaintiffs Motion for Relief :from Judgment, Order or

Proceeding ("Motion for Relief'), ECF No. 73; Plaintiffs Motion for Extension of Time to File

Brief in Support of Motion for Relief from Judgment, Order or Proceeding ("Motion for

Extension"), ECF No. 74; and Plaintiffs Motion to Stay to File Brief in Support of Motion for

Relief from a Judgment, Order or Proceeding ("Motion to Stay"), ECF No. 75. For the reasons

that follow, the motions are denied.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Bienvenido Rodriguez ("Plaintiff') is currently incarcerated at the State

Correctional Institution at Forest ("SCI Forest"). This action arises from Plaintiffs incarceration

at State Correctional Institution Pine Grove ("SCI Pine Grove"). Plaintiffs claims arise out of

allegations that Defendants, employees of the Pennsylvania Department of Corrections ("DOC"),

violated Plaintiffs First Amendment rights and the Religious Land Use and Institutionalized

Persons Act ("RLUIPA") by failing to make religious accommodations for the practice of
Plaintiffs religion, Yoruba Santeria, and by improperly confiscating consecrated prayer beads

that Plaintiff wore in connection with his faith.

         Plaintiff, represented by Attorneys Christy Foreman and Alexandra Morgan-Kurtz, filed

his Complaint in this action on November 28, 2016. ECF No. 1. The Court conducted an initial

case management conference, ECF No. 15, and the case was referred to the alternative dispute

resolution in the form of mediation, ECF No. 17.                  The Honorable Kenneth Benson (ret.)

conducted the mediation on April 14, 2017, and Plaintiff attended in person. ECF Nos. 20 and

21. At the conclusion of the mediation, the case was resolved. ECF No. 21.

         Although there was some initial dispute over the language of the settlement agreement

and release, ECF Nos. 24, 25, 28 and 29, that required the assistance of this Court, ECF Nos. 30

and 32, the settlement agreement and release was executed by the parties in May 2018. ECF No.

33. The settlement agreement and release provided that a check in the amount of $6,500.00 was

to be deposited in Plaintiffs inmate account.              On July 26, 2018, this Court approved the

Stipulation of Dismissal with prejudice and closed the case. ECF Nos. 34 and 35.

         Over two years after the settlement was reached at the mediation, this case having been

fully resolved and all claims released, Plaintiff, without his counsel of record, 1 filed a Motion to

Re-Open Civil Action on July 5, 2019. ECF No. 44. Plaintiff sought leave to reopen the case for

what he characterized as a breach of the settlement agreement and for ineffective assistance of

counsel. Plaintiff also filed a Motion for Leave to File Amended Complaint. ECF No. 46. In

these Motions, Plaintiff broadly alleged that Defendants violated his religious freedoms and the



1 Following   Plaintiffs prose filing of various motions, on July 9, 2019, Plaintiffs counsel filed a motion to
withdraw as counsel for Plaintiff. ECF No. 51. In support of their request, counsel explained that Plaintiff
demanded they take actions with which counsel had a fundamental disagreement, and that Plaintiff appeared to have
lost confidence in their representation, as he had filed multiple pro se motions with the Court, including twice
seeking to have counsel removed. The Court granted Plaintiffs counsel's request to withdraw on July 9, 2019, and
Plaintiff is now proceedingpro se. ECF No. 52.

                                                            2
terms of the parties' settlement agreement, but only specifically identified two instances of

purported breach: (1) Defendants' placement of settlement funds into escrow; and (2) not

permitting Plaintiff to purchase his Yoruba Santeria beaded necklaces. ECF No. 53 ,i,i 10-11.

Plaintiff further claimed that, following the execution of the settlement agreement, "more

constitutional claims have arisen." Id. at ,i 12. Defendants filed a Brief in Opposition. ECF No.

57.

         Upon review, the Court found that a settlement of all claims was reached, the settlement

agreement was fully executed by the parties and apparently complied with by the parties. ECF

No. 61 at 3. With respect to Plaintiffs request for leave to amend his Complaint, the Court

further found that Plaintiff had not established the requisite good cause for delay in moving to

amend his Complaint. Id. The Court noted that, to the extent Plaintiff wished to bring a new

lawsuit alleging new claims, he was free to do so. Id.

         To the extent Plaintiff sought to.have the Court address any issues relative to the handling

of settlement funds, however, the Court granted Plaintiff permission to request that the Court

schedule a conference with Plaintiffs former counsel and defense counsel, with Plaintiff

participating by telephone. Id. at 4. Thereafter, Plaintiff requested, and the Court granted, the

scheduling of a video status conference. ECF Nos. 63 and 64.

        The Court held a status conference on November 12, 2019. 2 Plaintiff and Defendants'

counsel participated in the conference, with Plaintiff participating remotely from SCI Forest.

ECF No. 68. Plaintiff participated by audio conference as a result of technical issues with the

video feed at SCI Forest. Id.


2
 The Court originally scheduled this status conference to take place on October 17, 2019. Because the DOC facility
did not make Plaintiff available for this conference, the Court was required to reschedule this conference to
November 12, 2019. ECF No. 65. At the Court's request, Plaintiffs former counsel appeared as a courtesy on
October 17, 2019, but was unavailable attend on the rescheduled date.

                                                             3
        During the conference, the Court addressed two issues that Plaintiff complained about in

relation to the previous settlement: that he had not received a consecrated Santeria beaded

necklace and his complaint relative to the payment of $6,500 in settlement proceeds.

        First, as to the necklace, the settlement agreement expressly provided that Plaintiff was

"permitted to purchase a consecrated black and red beaded necklace and consecrated yellow

beaded necklace." ECF No. 77 at 11 :7-9. Plaintiff stated:

        It's a little complicated because when you're initiated under the mysteries of
        Santeria Orisha, which is a saint, the person who initiated you has to reconsecrate
        th.e beads all over again, or a priest that is initiated under the same mysteries of
        the same Orisha saint that I was initiated under. That's probably where the
        problem comes in because they can't probably find a priest that-because those
        practices have to be strictly followed.

Id. at 7:4-11.

        The Court asked Plaintiff to identify the name and address of the person who

could consecrate the beads.

        PLAINTIFF: I can't do that, right, but the person who initiated me under those
        mysteries of Orisha Oshun said the beads were destroyed. They would have to
        get another chicken and they're not going to permit that on prison grounds.
        They're going to charge me another $2,500 just-the beads don't cost nothing,
        the beads only cost like maybe $5.00, depending what store you buy it from, but
        just the consecrated thing, they're going to charge me $2,500 all over again.

        THE COURT: Your issue is-the issue is not the cost of the beads themselves,
        the issue is having them consecrated.

        PLAINTIFF: Having to consecrate the beads, right.

Id. at 7:20-8:6.

        Counsel for DOC reported that the chaplain had tried to assist Plaintiff by attempting to

locate the Santeria beads, but he was told by a number of vendors that there had to be a particular

type of Santeria and there were consecration issues. Id. at 10-11.




                                                    4
        Following hearing from Plaintiff and counsel for the DOC, the Court again informed

Plaintiff that the DOC had fully complied with the settlement agreement by permitting Plaintiff

to purchase a Santeria consecrated black and red beaded necklace and consecrated yellow beaded

necklace to be worn in his cell. Obviously, Plaintiff was free to contact vendors directly to

purchase or consecrate the specific Santeria beaded necklace that Plaintiff wanted. Id. at 11-13.

Thereafter, counsel for DOC offered assistance in facilitating the delivery of the consecrated

beads to Plaintiff at SCI Forest. Id. at 13-14.

        Second, in terms of the payment of the $6,500 issued to Plaintiff as part of the settlement,

Plaintiff complained that the funds went into an escrow account and were not available in their

entirety for his personal use.

       Counsel for the DOC explained that DC ADM 005 expressly provides:

       Yes. So, two matters. The first is Pennsylvania's Act 84, which authorized the
       Department of Corrections to issue a policy for the collection of court-ordered
       restitution and fines.

        The department then duly did issue such a policy and the relevant section, this is
        DC ADM 005, Collection oflnmate Debts Procedures Manual, Page 3-9(e)(l). It
        says: When an inmate receives monetary damages or a settlement as a result of
        prison conditions litigation-which is what happened here-that are payable from
      . funds appropriated by general assembly or insurance policy purchased by the
        Commonwealth-so here it was through funds appropriated by the general
        assembly-the proceeds shall first be used to satisfy fines, costs and restitution
        and any outstanding court ordered debt related to the criminal act. When an
        award or settlement occurs, the chief counsel's office will advise the Bureau of
        Administration, the Bureau of Administration will arrange to deduct the full
        amount owed from the proceeds.

       And I have a case here Montanez [v.] the Secretary of Pennsylvania, Department
       of Corrections, 773 F.3d 472 at Page 477 ([3d Cir.] 2014) which confirms that the
       Department of Corrections is authorized to make policy about the disposition of
       these funds to pay the debts.

       Now, I think where the second issue comes, there's another section of the policy
       that says that 20 percent of any money an inmate gets to his inmate accounts, goes



                                                     5
         to pay down the debts. That is just money that he happens to get, maybe family
         gives it to him or he earns it in some way.

         THE COURT: That is in his inmate account.

Id. at 16:19-17:22.

         The Court explained to Plaintiff that in accordance with Act 84 and the DOC policy, DC

ADM 005, regarding collection of inmate debt procedures, that if he receives any lump sum

settlement being paid by state funds, those funds-in this case $6,500-must first go to court-

ordered restitutions, fines and costs. Id. at 19.

         Plaintiff indicated that he understood the applicable statute and policy, but he "would

like" to pay only 50% towards restitution. Id.

        At the conclusion of the conference, the Court clearly stated:

        So, I scheduled the video conference so that we could have you and Mr.
        Mazzocca in the Court's presence because I wanted to clarify to you to make sure
        it was clear with you in terms of the beads and what DOC was required to do.

        In terms of the beads, DOC stands ready to permit you to purchase the
        consecrated black and red beaded necklace, as well as the consecrated yellow
        beaded necklace. We've talked about a couple different ways you can get it. But
        it's your responsibility to get the beads, and if you can get them, if you can get
        them to Mr. Mazzocca, he has represented to the Court that he will make sure
        they get to you.

        Secondly, in terms of the 6,500, DOC, the defendants in this case, have paid the
        6,500, and the issue is that you have substantial court-ordered restitutions, fines
        and costs that get paid first because that money is coming to you from the state.
        So, I wanted to get on the phone or on video with you and just be clear as to why
        that is. So, at this point, as I ruled, DOC has not violated the settlement
        agreement and release of all claims.

Id. at 20: 14-21 :8.

II.     LEGALSTANDARD

        Plaintiff filed his Motion for Relief pursuant to Federal Rule of Civil Procedure 60(b).

This Rule provides:


                                                     6
       (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
       just terms, the court may relieve a party or its legal representative from a final judgment,
       order, or proceeding for the following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect;

        (2) newly discovered evidence that, with reasonable diligence, could not have been
        discovered in time to move for a new trial under Rule 59(b);

        (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;

        (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or

       (6) any other reason that justifies relief'.

III.   DISCUSSION

       A. Motion for Relief (ECF No. 73)

       On December 9, 2019, Plaintiff filed the instant Motion for Relief pursuant to Federal

Rule of Civil Procedure 60(b). ECF No. 73. In his Motion, Plaintiff seeks relief from the

November 12, 2019 status conference. Id. at 1. He argues that the conference was inappropriate

because, due to technical issues with the video f~ed, the conference was conducted by audio. Id.

He argues that he was prevented from providing his opposing argument as a result of audio

deficiencies. Id.

       Upon review, Plaintiffs Motion for Relief, ECF No. 73, is denied.            As this Court

previously held, and again explained to Plaintiff during the November 12, 2019 conference, this

matter is settled and concluded. Defendants have complied with the terms of the settlement

agreement. If Plaintiff seeks to assert new claims, he must file a new lawsuit. With respect to

any technical difficulties that occurred at the conference on November 12, 2019, these did not

result in Plaintiffs inability to participate by audio or affect the outcome. The transcript of the

                                                      7
conference reflects a thorough discussion with Plaintiff of the issues he raised relative to the

settlement. ECF No. 77. To the extent Plaintiff sought to read a statement into the record at the

conclusion of the conference, the Court permitted Plaintiff to submit this statement to the Court

for consideration . Id. at 28:13-22.

       B. Motion for Extension and Motion to Stay (ECF Nos. 74 and 75)

       In addition to his Motion for Relief, Plaintiff has filed a Motion for Extension, ECF No.

74, requesting an extension of time to file a brief in support of his Motion for Relief On January

10, 2020, Plaintiff filed the requested brief in support of his Motion for Relief. ECF No. 79.

Therefore, the Motion for Extension is denied as moot.

       Plaintiff also filed a Motion to Stay, ECF No. 75, requesting the Court to "stay the

briefing time" to reflect that his brief and exhibits will not be filed until February 2020. Because

the brief has now been filed, the Motion to Stay is also denied as moot.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff's Motion for Relief, ECF No. 73, is denied as without

merit because Defendants have complied with the terms of the settlement. Plaintiffs Motion for

Extension and Motion to Stay, ECF Nos. 74 and 75, are denied as moot.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,




                                                     8
Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.



Dated: January 1/e__, 2020




cc:    Bienvenido Rodriguez
       LQ7479
       SCIFOREST
       286 Woodland Drive
       P.O. Box 307
       Marienville, PA 16239

       All counsel of record via CM/ECF




                                                   9
